DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/08/2021.  These drawings are acceptable.

Reasons for Allowance
Claims 1, 5, 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach a motor, comprising: a stator that comprises a stator core being ring-shaped and a plurality of teeth that protrudes radially inward from an inner peripheral surface of the stator core; coils wound around the teeth; a shaft that rotates around a rotation axis on a radial inner side of the stator core; a rotor core that is fixed to the shaft and takes the rotation axis as a radial center; magnets which are disposed on an outer peripheral surface of the rotor core and a radial thickness of which at end portions on both sides in a circumferential direction around the rotation axis is smaller than a radial thickness in a circumferential intermediate portion; and salient poles that are formed between magnets adjacent in the circumferential direction of the outer peripheral surface of the rotor core and protrude radially outward from the circumferential end portions of the magnets, wherein circumferential widths at end portions of the salient poles in a radial outer side is set to wherein one groove is formed on an end surface of the salient poles on the radial outer side along the rotation axis direction, and the groove is formed in a manner that a groove width in the circumferential direction gradually decreases toward the radial inner side, and wherein the salient pole side facing surfaces of the salient poles, which face end portions of the magnets in the circumferential direction, are formed parallel to each other on both side in the circumferential direction.
Claims 5, 8 and 9 are allowable for their dependency on claim 1.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834